

115 S2402 IS: To direct the Secretary of Veterans Affairs to increase the number of peer-to-peer counselors providing counseling for women veterans, and for other purposes.
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2402IN THE SENATE OF THE UNITED STATESFebruary 8, 2018Ms. Warren (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to increase the number of peer-to-peer counselors
			 providing counseling for women veterans, and for other purposes.
	
		1.Peer-to-peer counseling program for women veterans
 (a)In generalSection 1720F(j) of title 38, United States Code, is amended by adding at the end the following new paragraph:
				
 (4)(A)As part of the counseling program under this subsection, the Secretary shall ensure that the program includes a sufficient number of peer counselors for women veterans to meet the demand for such counselors. Such counselors may be employees of the Department and may have expertise in—
 (i)gender-specific issues and services; (ii)the provision of information about services and benefits provided under laws administered by the Secretary; and
 (iii)employment mentoring. (B)In carrying out this paragraph, the Secretary shall emphasize facilitating peer-to-peer counseling for women veterans who suffered sexual trauma while serving in the Armed Forces, have post-traumatic stress disorder or suffer from another mental health condition, or are otherwise at risk of becoming homeless.
 (C)The Secretary shall conduct outreach to inform women veterans about the program and the assistance available under the program.
 (D)(i)In carrying out this paragraph, the Secretary shall facilitate engagement and coordination with such community organizations, State and local governments, institutions of higher education, chambers of commerce, local business organizations, organizations that provide legal assistance, and other organizations as the Secretary considers appropriate to facilitate the transition of women described in subparagraph (A) into their communities.
 (ii)To the degree practicable, the Secretary shall coordinate facilitation of assistance under this paragraph with the program carried out under section 1144 of title 10..
 (b)FundingThe Secretary of Veterans Affairs shall carry out paragraph (4) of section 1720F(j) of title 38, United States Code, as added by subsection (a), using funds otherwise made available to the Secretary. No additional funds are authorized to be appropriated by reason of such paragraph.